Exhibit 10.02(d)


EQT CORPORATION


[INSERT YEAR] RESTRICTED STOCK AWARD AGREEMENT (STANDARD)


Non-transferable




G R A N T T O


_________________________________________
(“Grantee”)


DATE OF GRANT: [Insert Grant Date]        
(“Grant Date”)


by EQT Corporation (the “Company”) of [_______] restricted shares of the
Company’s common stock (the “Common Stock”), pursuant to and subject to the
provisions of the EQT Corporation 2014 Long-Term Incentive Plan (as amended from
time to time, the “Plan”), and the terms and conditions set forth in this award
agreement (this “Agreement”).


The grant of restricted stock under this Agreement shall not be effective
unless, no later than 45 days after the Grant Date, (i) Grantee accepts the
restricted shares through the Fidelity NetBenefits website, which can be found
at www.netbenefits.fidelity.com, and (ii) to the extent Grantee is not already
subject to a confidentiality, non-solicitation and non-competition agreement
with the Company, Grantee executes a confidentiality, non-solicitation and
non-competition agreement acceptable to the Company.


When Grantee accepts the restricted shares awarded under this Agreement through
the Fidelity NetBenefits website, Grantee shall be deemed to have (i)
acknowledged receipt of the restricted shares granted on the Grant Date (the
terms of which are subject to the terms and conditions of this Agreement and the
Plan) and copies of this Agreement and the Plan, and (ii) agreed to be bound by
all the provisions of this Agreement and the Plan.


TERMS AND CONDITIONS


1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)
“Good Reason” means Grantee’s resignation within 90 days after: (i) a reduction
in Grantee’s base salary of 10% or more (unless the reduction is applicable to
all similarly situated employees); (ii) a reduction in Grantee’s annual
short-term bonus target of 10% or more (unless the reduction is applicable to
all similarly situated employees); (iii) a significant diminution in Grantee’s
job responsibilities, duties or authority; (iv) a change in the geographic
location of Grantee’s primary reporting location of more than 50 miles; and/or
(v) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

A termination by Grantee shall not constitute termination for Good Reason unless
Grantee first delivers to the General Counsel of the Company written notice: (i)
stating that Grantee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days) to take action to
correct, rescind or substantially reverse the occurrence supporting


- 1 -

--------------------------------------------------------------------------------







termination for Good Reason as identified by Grantee. Failure by the Company to
act or respond to the written notice shall not be deemed to be an admission that
Good Reason exists.
(b)
“Qualifying Change of Control” means a Change of Control (as then defined in the
Plan) unless (i) Grantee’s Restricted Shares are assumed by the surviving entity
of the Change of Control (or otherwise equitably converted or substituted in
connection with the Change of Control in a manner approved by the Committee) or
(ii) the Company is the surviving entity of the Change of Control.

(c)
“Qualifying Termination” means the involuntary termination by the Company (or,
as applicable, its successor) of Grantee’s employment as a result of (i) the
sale, consolidation or full or partial shutdown of a facility, department or
business unit; (ii) a position elimination because of a reorganization or lack
of work; or (iii) Grantee’s death or Disability.

(d)
“Restricted Period” means the period prior to the Vesting Date when the
Restricted Shares are subject to the restrictions imposed under Section 2.

(e)
“Restricted Shares” means, collectively, the original number of restricted
shares awarded to Grantee on the Grant Date as designated in the first paragraph
of this Agreement, together with any additional restricted shares accumulated
from dividends or other distributions in accordance with Section 6 of this
Agreement, that are subject to the restrictions imposed under Section 2 below
that have not then expired or terminated.

(f)
“Vesting Date” is defined in Section 3 of this Agreement.

2.    Restrictions. Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered. The restrictions
imposed under this Section 2 shall apply to all shares of the Company’s Common
Stock or other securities issued with respect to Restricted Shares hereunder in
connection with any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the Common Stock
of the Company.
3.    Vesting of Restricted Shares. Except as may be otherwise provided below or
under any written employment-related agreement with Grantee (including any
confidentiality, non-solicitation, non-competition, change of control or similar
agreement), if any, the Restricted Shares will vest and become non-forfeitable
(and the restrictions imposed on the Restricted Shares under Section 2 will
expire) on the earliest to occur of the following (the “Vesting Date”):
(a)
as to 100% of the Restricted Shares, on the third anniversary of the Grant Date,
provided Grantee has continued in the employment of the Company and/or its
Affiliates through such date, or

(b)
as to 100% of the Restricted Shares, upon the occurrence of a Qualifying Change
of Control, provided Grantee has continued in the employment of the Company
and/or its Affiliates through such date, or

(c)
as to 100% of the Restricted Shares, upon (i) the termination of Grantee’s
employment under the circumstances described in clause (i) under Section 4(a)
below or (ii) Grantee’s qualifying resignation under the circumstances described
in clause (ii) under Section 4(a) below; or

(d)
as to the Pro Rata Amount only, upon termination of Grantee’s employment under
the circumstances described in Section 4(b) below.    

4.    Change in Status.
(a)
Notwithstanding Section 9 of the Plan, in the event that following a Change of
Control that is not a Qualifying Change of Control, (i) Grantee’s employment is
terminated and such termination is a Qualifying Termination or (ii) Grantee
resigns for Good Reason, in each case prior to the second anniversary of the
effective date of the Change of Control, the Restricted Shares will vest.





--------------------------------------------------------------------------------







As a condition to the vesting of any Restricted Stock Units in connection with a
Qualifying Termination pursuant to Section 4(a)(i) above, or Grantee’s
resignation for Good Reason pursuant to Section 4(a)(ii) above, Grantee will be
required to execute and not revoke a full release of claims in a form acceptable
to the Company within 30 days of the Qualifying Termination or resignation, as
applicable. Failure to satisfy this condition will result in forfeiture of such
Restricted Shares.
(b)
Except as provided in Section 4(a) above, if Grantee’s employment is terminated
and such termination is a Qualifying Termination, the Restricted Shares will
vest as follows (such percentage of Restricted Shares then vesting is defined as
the “Pro Rata Amount”):



Termination Date
 
Percent Vesting
Prior to the first anniversary of the Grant Date
 
  0%
On or after the first anniversary of the Grant Date and prior to the second
anniversary of the Grant Date
 
  25%
On or after the second anniversary of the Grant Date and prior to the third
anniversary of the Grant Date
 
  50%

As a condition to the vesting of any Restricted Shares in connection with a
Qualifying Termination pursuant to Section 4(b) above, Grantee will be required
to execute and not revoke a full release of claims in a form acceptable to the
Company within 30 days of the Qualifying Termination. Failure to satisfy this
condition will result in forfeiture of such Restricted Shares.
Except as may be otherwise provided under any written employment-related
agreement with Grantee, if any, in the event Grantee’s employment terminates for
any other reason, including retirement, at any time prior to the applicable
Vesting Date, all of Grantee’s Restricted Shares will immediately be forfeited
without further consideration or any act or action by Grantee. Notwithstanding
anything to the contrary in this Section 4, if Grantee’s employment is
terminated and such termination is voluntary (including retirement) or such
termination is a Qualifying Termination and Grantee remains on the board of
directors of the Company, EQT Midstream Services, LLC or EQT GP Services, LLC
following such termination of employment, then Grantee’s Restricted Shares shall
not be forfeited but shall continue to vest in accordance with the above
provisions for as long as Grantee remains on such board of directors, in which
case any references herein to Grantee’s employment shall be deemed to include
his or her continued service on such board.


Except as provided in Section 4(a), if Grantee’s position within the Company or
an Affiliate changes to a position which is not eligible for long-term incentive
awards, as determined by the Company’s Chief Human Resources Officer (or if
Grantee is an executive officer of the Company, as determined by the Committee),
all unvested Restricted Shares will immediately be forfeited without further
consideration or any act or action by Grantee.


5.    Delivery of Shares. The Restricted Shares will be registered in the name
of Grantee as of the Grant Date and may be held by the Company during the
Restricted Period in certificated or uncertificated form. If a certificate for
Restricted Shares is issued during the Restricted Period, such certificate shall
be registered in the name of Grantee and shall bear a legend in substantially
the following form (in addition to any legend required under applicable state
securities laws): “This certificate and the shares of stock represented hereby
are subject to the terms and conditions (including forfeiture and restrictions
against transfer) contained in a Restricted Stock Award Agreement between the
registered owner of the shares represented hereby and EQT Corporation. Release
from such terms and conditions shall be made only in accordance with the
provisions




--------------------------------------------------------------------------------







of such Award Agreement, copies of which are on file in the offices of EQT
Corporation.” Stock certificates for the shares, without the first above legend,
shall be delivered to Grantee or Grantee’s designee upon request of Grantee
after the expiration of the Restricted Period, but delivery may be postponed for
such period as may be required for the Company with reasonable diligence to
comply, if deemed advisable by the Company, with registration requirements under
the Securities Act of 1933, listing requirements under the rules of any stock
exchange, and requirements under any other law or regulation applicable to the
issuance or transfer of the Restricted Shares.


6.    Dividends and Distributions. If the Restricted Shares are outstanding on
the record date for dividends or other distributions with respect to the
Company’s Common Stock, any such dividends or distributions paid with respect to
such shares during the Restricted Period shall be invested in additional shares
of common stock and added to the original shares. Any additional restricted
shares pursuant to this Section 6 shall be subject to the same time-vesting
conditions and transfer restrictions as apply to the Restricted Shares with
respect to which they relate.


7.    Voting Rights. Grantee shall be entitled to vote the Restricted Shares.


8.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of this award. With respect to
withholding required upon any taxable event arising as a result of this award,
the employer shall satisfy the tax withholding required by withholding shares of
Common Stock having a Fair Market Value as of the date that the amount of tax to
be withheld is to be determined as nearly equal as possible to (but no more
than) the total minimum statutory tax required to be withheld. The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company and, where applicable, its Affiliates will, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Grantee.


9.    Plan Controls. This Agreement and Grantee’s rights hereunder are subject
to all the terms and conditions of the Plan and such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to interpret and administer the Plan
and this Agreement, and to make all decisions and determinations as it may deem
to be necessary or advisable for the administration thereof, all of which shall
be final and binding upon Grantee and the Company. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
Any conflict between this Agreement and the terms of a written
employment-related agreement with Grantee effective on or prior to the Grant
Date shall be decided in favor of the provisions of such employment-related
agreement.


10.    Recoupment Policy. The award of Restricted Shares and any amounts paid to
Grantee hereunder shall be subject to the terms and conditions of any
compensation recoupment policy adopted from time to time by the Company’s board
of directors or any committee of such board, to the extent such policy is
applicable to Grantee and the Restricted Shares.
11.    Relationship to Other Benefits. The Restricted Shares shall not affect
the calculation of benefits under the Company’s or its Affiliates’ qualified
retirement plans or any other retirement, compensation or benefit plan or
program of the Company or its Affiliates, except to the extent specifically
provided in such other plan or program. Nothing herein shall prevent the Company
or its Affiliates from maintaining additional compensation plans and
arrangements.






--------------------------------------------------------------------------------







12.    Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee. Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
13.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Restricted Shares, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
14.    Applicable Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.


15.    Notice. Except as may be otherwise provided by the Plan or determined by
the Committee and communicated to Grantee, notices and communications hereunder
must be in writing and shall be deemed sufficiently given if either
hand-delivered or if sent by fax or overnight courier, or by postage paid first
class mail. Notices sent by mail shall be deemed received five business days
after mailed, but in no event later than the date of actual receipt. Notices
shall be directed, if to Grantee, at Grantee’s address indicated by the
Company’s records or, if to the Company, at the Company’s principal executive
office, Attention: Corporate Director, Compensation and Benefits.


16.    Dispute Resolution. Any dispute regarding the payment of benefits under
this Agreement or the Plan shall be resolved in accordance with the EQT
Corporation Long-Term Incentive Dispute Resolution Procedures as in effect at
the time of such dispute. A copy of such procedures is available on the Fidelity
NetBenefits website, which can be found at www.netbenefits.fidelity.com.
17.    Tax Consequences to Grantee. It is intended that: (i) until the
applicable Vesting Date occurs, Grantee’s right to payment for an award under
this Agreement shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Code; and (ii) until the award vests on the
applicable Vesting Date, Grantee shall have merely an unfunded, unsecured
promise to receive such award.
18.    Plan and Company Information. Grantee may access important information
about the Company and the Plan through the Company’s website. Copies of the Plan
and Plan Prospectus can be found by logging into the Fidelity NetBenefits
website, which can be found at www.netbenefits.fidelity.com, and clicking on the
“Stock Plans” tab and then following the prompts to the Plan documents. Copies
of the Company’s most recent Annual Report on Form 10-K, Proxy Statement and
other information generally delivered to the Company’s shareholders can be found
at www.eqt.com by clicking on the “Investors” link on the main page and then
“SEC Filings.” Paper copies of such documents are available upon request made to
the Company’s Corporate Secretary.






